Title: To Benjamin Franklin from Thomas Digges, 22 April 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London Apl 22d 1780
I beg leave to recommend to Your usual civility and attention the Bearer of this my friend Docr. Plunkett, who means to take a journey in a few days to Holland & France; and should He return from Paris directly hither He will obligingly take charge of any thing you may have to send to this quarter. You will find him a good friend to the rights of mankind, & particularly attachd to the cause of Our Country, in the Armies of which, He has had a Brother who has very honourably distinguishd Himself.
I am with very great regard Dr Sir yr obligd & Obt Servant
Th Digges 
Notation: April 22 1780
